Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  September 26, 2006                                                                                     Clifford W. Taylor,
                                                                                                                 Chief Justice

  130700(18)                                                                                           Michael F. Cavanagh
                                                                                                       Elizabeth A. Weaver
                                                                                                              Marilyn Kelly
                                                                                                         Maura D. Corrigan
  LEONOR CASTELLON,                                                                                    Robert P. Young, Jr.
           Plaintiff-Appellant,                                                                        Stephen J. Markman,
                                                                                                                      Justices

  v                                                                 SC: 130700
                                                                    COA: 265650
                                                                    WCAC: 04-000316
  DELPHI AUTOMOTIVE SYSTEMS
  CORPORATION,
           Defendant-Appellee.

  _________________________________________/

         On order of the Court, the motion for reconsideration of this Court’s order of June
  30, 2006 is considered, and it is DENIED, because it does not appear that the order was
  entered erroneously.

        WEAVER, J., would grant reconsideration.

        KELLY, J., would grant reconsideration and, on reconsideration, would remand to
  the magistrate for the reasons given in her previous statement in this case, Castellon v
  Delphi Automotive Systems Corporation, 475 Mich 898 (2006).




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           September 26, 2006                  _________________________________________
         p0918                                                                 Clerk